NO. 12-12-00419-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

JEFFERY LEN JACKSON,                                   §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         In this original proceeding, Relator Jeffery Len Jackson seeks a writ of mandamus
requiring Lori Oliver, District Clerk of Shelby County, Texas, to file certain documents he has
presented to her in connection with his attempt to enforce a final divorce decree.
         A court of appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to enforce its jurisdiction.
TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for a district clerk to fall within this
court’s jurisdictional reach, it must be established that the issuance of the writ of mandamus is
necessary to enforce its jurisdiction. See id.; In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App.–San Antonio 1998, orig. proceeding). Jackson has not demonstrated that the exercise of
this court’s mandamus authority against the respondent is necessary to enforce its jurisdiction.
Consequently, we have no authority to issue a writ of mandamus. See TEX. GOV’T CODE ANN.
§ 22.221; In re Coronado, 980 S.W.2d at 692-93.                 Accordingly, the petition for writ of
mandamus is dismissed for want of jurisdiction.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)
                                COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                            MAY 31, 2013


                                       NO. 12-12-00419-CV


                                JEFFERY LEN JACKSON,
                                        Relator
                                          v.
                              HON. CHARLES R. MITCHELL,
                                      Respondent




                                    ORIGINAL PROCEEDING


                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by JEFFERY LEN JACKSON, who is the relator in Cause No.D-04-26134, pending on the
docket of the 273rd Judicial District Court of Shelby County, Texas. Said petition for writ of
mandamus having been filed herein on December 11, 2012, and the same having been duly
considered, because it is the opinion of this Court that it does not have jurisdiction of the
petition, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for
writ of mandamus be, and the same is, hereby DISMISSED FOR WANT OF JURISDICTION.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.